USDC IN/ND case 1:19-cv-00183-HAB-SLC document 33 filed 06/04/20 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

VINSCENT MINOR,                                        )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )      CAUSE NO.: 1:19-CV-183-HAB
                                                       )
UNITED STATES OF AMERICA                               )
                                                       )
       Defendant.                                      )

                                     OPINION AND ORDER

       Before the Court are Defendant’s Motion to Strike Plaintiff’s Response to Defendant’s

Motion for Summary Judgment (ECF. No. 26) and Plaintiff’s Motion for Leave to File Amended

Response to Defendant’s Motion for Summary Judgment (ECF No. 30).

                                           DISCUSSION

       This case is one of a slew of alleged medical malpractice cases before this Court against

the Veterans Administration (“VA”) arising out of podiatric care provided to veterans by Dr.

Bradley Hammersley. Plaintiff Vinscent Minor is one of these veterans and, after being notified

by the VA that his medical care may not have comported with the standard of care, Plaintiff filed

this action pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq., seeking

damages for malpractice. (ECF No. 1.) In addition to the above motions, the Defendant has filed

a motion for summary judgment (ECF No. 21) to which the Plaintiff responded (ECF No. 24) and

the Defendant has replied (ECF No. 28). The current motions are directed at Plaintiff’s response

to that summary judgment motion with the Defendant asserting that the filing fails to comport with

this Court’s local rules and the Plaintiff seeking leave to file an amended brief to correct the

deficiency. It is to these motions, the Court now turns its attention.
USDC IN/ND case 1:19-cv-00183-HAB-SLC document 33 filed 06/04/20 page 2 of 6


       The Local Rules require parties to follow a specific procedure when filing and opposing a

motion for summary judgment. Indeed, all litigants are charged with following the Local Rules

lest they face the consequences of non-compliance. Northern District of Indiana L.R. 56-1 governs

the procedures for filing and responding to summary judgment motions. For instance, N.D. Ind.

L.R. 56-1(a) obligates the moving party to file a brief and/or appendix supporting a summary

judgment motion containing a section labeled “Statement of Material Facts” that “identifies the

facts that the moving party contends are not genuinely disputed.” In turn, the opposing party must

file “a response brief and any materials that the party contends raise a genuine dispute.” N.D. Ind.

L.R. 56-1(b)(1)(A)–(B). An opposing party also has an obligation to include in its brief or appendix

a section labeled “Statement of Genuine Disputes” that “identifies the material facts that the party

contends are genuinely disputed so as to make a trial necessary.” N.D. Ind. L.R. 56-1(b)(2).

     The Court reads the summary judgment Local Rules in tandem with Fed.R.Civ.P. 56. In

pertinent part, Federal Rule of Civil Procedure 56(c) requires as follows:


        (1)   Supporting Factual Positions. A party asserting that a fact ... is genuinely
     disputed must support the assertion by:

            (A) citing to particular parts of materials in the record, including depositions,
        documents, electronically stored information, affidavits or declarations,
        stipulations (including those made for purposes of the motion only), admissions,
        interrogatory answers, or other materials; or

            (B) showing that the materials cited do not establish the absence ... of a genuine
       dispute, or that an adverse party cannot produce admissible evidence to support the
       fact.
       ...
         (3) Materials Not Cited. The court need consider only the cited materials, but
    it may consider other materials in the record.

Fed. R. Civ. P. 56(c)(1), (3).




                                                 2
USDC IN/ND case 1:19-cv-00183-HAB-SLC document 33 filed 06/04/20 page 3 of 6


       If a party fails to properly address another party’s assertion of fact as required by Rule

56(c), the district court may “consider the fact undisputed for purposes of the motion.” Fed. R.

Civ. P. 56(e)(2). The Court may also “grant summary judgment if the motion and supporting

materials—including the facts considered undisputed—show that the movant is entitled to it.” Fed.

R. Civ. P. 56(e)(3). The enforcement of Federal Rule of Civil Procedure 56(e) is left to the sound

discretion of the district court. See Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1109–10 (7th

Cir. 2014).

       In its motion, the Defendant urges the Court to strike Plaintiff’s entire opposition brief

because a Statement of Genuine Disputes is a critical element of any response to a motion for

summary judgment. Defendant goes on to note that while Plaintiff did submit a section titled

“Genuine Issues as to Material Facts” and “Statement of Material Facts As to Plaintiff,” these

sections fall “far short” of complying with Local Rule 56-1(b) because “they do not address the

United States’ Statement of Material Facts and fail to ‘identify the material facts that the party

contends are genuinely disputed so as to make a trial necessary.’” (ECF No. 27 at 6.)

       Defendant’s filing sparked Plaintiff’s motion for leave to file his Statement of Genuine

Disputes. He is seeking leave because as Defendant pointed out, he failed to include one in his

original response to the Defendant’s motion. Even as amended, however, Plaintiff’s “Statement of

Genuine Disputes” merely includes two statements of the disputed legal issues in the case, but no

specific facts that give rise to those disputes and no citation to any evidence. Considered without

reference to the remainder of the brief, these two statements do not satisfy Local Rule 56-1(b)(2).

       That said, this Court’s review of the Plaintiff’s response brief does not find it to be an

egregious flouting or disregard of the spirit of this Court’s Local Rules even if the brief is deficient

in following them to the letter. The brief contains two sections titled “Statement of Material Facts”



                                                   3
USDC IN/ND case 1:19-cv-00183-HAB-SLC document 33 filed 06/04/20 page 4 of 6


setting forth individual paragraphs with record citations detailing factual matters upon which the

Plaintiff relies in opposition to the Defendant’s motion. This is not a case where either the

Defendant or the Court are expected to act like pigs “hunting for truffles buried in briefs.” United

States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).

       On summary judgment, the Court is faced with “one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial....

The parties, in turn, bear a concomitant burden to identify the evidence that will facilitate this

assessment.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir.1994). Thus, the Seventh

Circuit has held that district courts are “well within” their discretion to strictly enforce the Local

Rules. See Stevo v. Frasor, 662 F.3d 880, 886–87 (7th Cir. 2011) (citing Ammons v. Aramark Unif.

Servs., Inc., 368 F.3d 809, 817 (7th Cir. 2004))

       The Court declines to do so here. “Local rules, like the Federal Rules of Civil Procedure

that they supplement, should be construed to provide for the ‘just, speedy, and inexpensive

determination of every action’ on its merits.” Stevo, 662 F.3d at 887 (quoting Fed.R.Civ.P. 1).

Plaintiff's response brief makes clear his version of the facts, and to the extend those are in dispute

with the Defendant’s factual recitation and supported in the record, the Court must construe the

facts in his favor as the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

The legal dispute here is straightforward; this Court has already resolved the identical legal dispute

in Mechem v. United States, 1:19-CV-0095-HAB-SLC, 2020 WL 2128707 (May 5, 2020) and the

Court can readily discern the significance of the facts to the underlying legal issues. Nonetheless,

Defendant asserts that it is “severely prejudiced” by the Plaintiff’s omission of a Statement of

Genuine Disputes. Oddly, the Defendant filed a timely reply brief despite suffering “severe

prejudice” and did not seek to extend its reply time citing to difficulty identifying the facts in



                                                   4
USDC IN/ND case 1:19-cv-00183-HAB-SLC document 33 filed 06/04/20 page 5 of 6


dispute. And, as this Court noted above, the Plaintiff’s brief sets forth a factual record from which

the Court can discern the disputed facts and apply them to the legal framework here. Accordingly,

the Court shall GRANT the Plaintiff’s Motion to Amend his response brief (ECF No. 30).

Moreover, because, as noted herein the amended response brief contains nothing more than two

statements of the disputed legal issues in the case, the Court does not find it necessary to permit

Defendant additional time to supplement its reply. The Motion to Strike the Plaintiff’s Opposition

Brief (ECF. No. 26) is therefore, DENIED.

         But, there’s more. Defendant’s motion, although captioned “Defendant’s Motion to Strike

Plaintiff’s Response to Defendant’s Motion for Summary Judgment,” contained an alternative

motion disputing the admissibility of certain evidence cited by the Plaintiff in his brief. While

Defendant chastised the Plaintiff’s failure to strictly comply with the Local Rules, the Court notes

that N.D.Ind.L.R. 56-1(e) requires all disputes regarding the admissibility of evidence to be

“addressed in a separate motion in accordance with L.R. 7-1.” Local Rule 7-1 goes on to advise

that motions must be filed separately, “but alternative motions may be filed in a single paper if

each is named in the title following the caption.” N.D.Ind. L.R. 7.1 (emphasis added.) Here, there

is no mention of this alternative motion or request to strike specific evidence in the title following

the caption nor is there any mention of that type of relief being sought anywhere in ECF No. 26.

For this reason, if Defendant would like consideration of the issues it raises in that alternative

motion,1 it must refile its Fed.R.Civ.P. 56-1(e) motion within ten (10) days in compliance with

N.D.Ind. L.R. 7.1. Once refiled, the motion shall brief in accordance with the local rules.

                                                 CONCLUSION


1
  The Court is fully aware of its summary judgment obligations and can distinguish which exhibits, affidavits, and
statements may properly be considered when deciding whether summary judgment is appropriate. However, if the
Defendant refiles its Motion to Strike, the Court will consider the objections and responses thereto only to the extent
they arise in the Court’s summary judgment analysis.

                                                           5
USDC IN/ND case 1:19-cv-00183-HAB-SLC document 33 filed 06/04/20 page 6 of 6


       Based on the foregoing, Defendant’s Motion to Strike (ECF No. 26) is DENIED. Plaintiff’s

Motion to Amend (ECF No. 30) is GRANTED. Plaintiff is directed to refile his Amended

Response Brief forthwith as a separate docket entry in accordance with this Opinion and Order. If

Defendant chooses to do so. It shall have ten (10) days to refile its Fed.R.Civ.P. 56(e) motion in

accordance with N.D.Ind. L.R. 7.1. Briefing shall commence upon the filing of that motion in

accordance with the local rules.

       So Ordered, June 4, 2020.

                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                6
